Exhibit 23.3 Consent of Independent Registered Public Accounting Firm The Board of Directors Zion Oil & Gas, Inc. We consent to the use of our report dated March16, 2011, with respect to the statements of operations, changes in stockholders' equity and cash flows of Zion Oil & Gas, Inc. (a development stage company) for the year ended December 31, 2010, and for the period from April 6, 2000 (inception) to December 31, 2010, incorporated herein by reference and to the reference to our firm under the heading "Experts" in the prospectus. Our report dated March 16, 2011 contains an explanatory paragraph that states that Zion Oil & Gas Inc. is in the development stage and has no operating revenue, limited capital resources and a loss from operations, all of which raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of that uncertainty. Somekh Chaikin Certified Public Accountants (Isr.) A Member of KPMG International Tel Aviv, Israel January 13, 2014
